In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00090-CV



      THE BLACKLANDS RAILROAD, Appellant

                           V.

           CHARLES KNIGHTON, Appellee



         On Appeal from the 62nd District Court
               Hopkins County, Texas
              Trial Court No. CV42641




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION
       The parties have filed a joint motion to dismiss this appeal, representing that they have

fully and finally resolved any pending issues related to the judgment from which this appeal was

filed. Under the authority of Rule 42.1(a) of the Texas Rules of Appellate Procedure and in

keeping with the parties’ wishes, we grant the motion to dismiss. See TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.




                                                Ralph K. Burgess
                                                Justice

Date Submitted:       September 4, 2018
Date Decided:         November 8, 2018




                                                2